DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risi, US Pub. 2011/0080682.
Regarding claims 1 and 2, Risi teaches a support arrangement 12 for an electrical protection assembly for connection between an electrical power supply line and electrical equipment (see at least paragraph 0003 and 0015-0024 and figure 1), the support arrangement comprising: 
a first, substantially straight, insulator body 14 (straight insulator including a rectangular base; paragraph 0015);
a second, substantially straight, insulator body 20 (lower arm; paragraph 0016) extending transversely to, and thus away from, the first insulator body 14,
wherein the first and second insulator bodies are integrally formed into a unitary body; and 
wherein the second insulator body 20 extends from a lower end (base) of the first insulator body 14, at right angles thereto, so as to define a unitary L-shaped support arrangement (Claim 1 does not recite the support arrangement 12 being a singular piece.  Specifically, claims 10 and 11 further recite added structures which make up the support arrangement.  Thus, Risi teaches the claimed support arrangement structure having an L-shaped structure comprising of the second insulator 20 being attaching to the base first insulator 14.).
Regarding claim 3, Risi teaches the support arrangement, wherein a displaceable upper arm 22 extends across the top of the support arrangement 12, with a fuse cutout assembly (right side of the support arrangement) comprising a fuse tube 16 extending on the side of the support arrangement with the second insulator body 20, and on the other side of the support arrangement 12 there is a surge protection assembly (left side) comprising a drop out voltage surge protection unit 18.
Regarding claim 4, Risi teaches the support arrangement, wherein the upper end of the fuse tube 16 is releasably fitted to a first end of the displaceable upper arm 22 (see paragraph 0016; fuse 16 being displaceable), with the distal end of the second insulator body 20 including a first bracket (C-shaped bracket holds a connector 24) with a connector 24 at its free end to accommodate the lower end of the fuse tube 16, in use, in a pivotal manner (fuse 16 is removable and replaceable; see paragraph 0016).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risi in view of Johnson, US Pat. 2,074,913.
Regarding claim 5, Risi teaches the claimed invention except for an elongate, flexible, resilient fuse buffer plate is fitted to, so as to extend below, the first bracket to buffer.
Johnson teaches a drop-out fuse, wherein a shock absorbing spring plate 44 absorbs the force of the swinging fuse 25 (page 1, lines 8-40 and page 2, lines 30-35).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Johnson with Risi, since the spring plate of Johnson absorbs the swinging force of the drop-down fuse from damaging itself and/or the support arrangement of Risi.    
Regarding claim 6, Risi teaches the support arrangement, wherein the upper end of the drop out voltage surge protection unit 19 (voltage surge protection unit 18 drops out in a counterclockwise direction; see paragraph 0019) is releasably fitted to a second end 42 of the displaceable upper arm 22, with the lower end of the support arrangement, opposite the second insulator body 20, including a second bracket (L-shaped bracket holding the voltage surge protection unit 18) with a connector at its free end to accommodate the lower end of the drop out voltage surge protection unit, in use, in a pivotal manner.
Regarding claim 7, Risi teaches the claimed invention except for the support arrangement having an elongate, flexible, resilient surge buffer plate is fitted to the second bracket to buffer.
Johnson teaches a drop-out circuit protection device, wherein a shock absorbing spring plate 44 absorbs the force of the swinging circuit protection device 25 (page 1, lines 8-40 and page 2, lines 30-35).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Johnson with Risi, since the spring plate of Johnson absorbs the swinging force of the drop-down circuit protection device from damaging itself and/or the support arrangement of Risi.    
Regarding claim 8, Risi teaches the support arrangement, wherein the second insulator body 20 includes first mounting holes for receiving bolts for securing the first bracket (mounting holes for receiving the C-shaped bracket located to the right side of the support arrangement 12).
Regarding claim 9, Risi teaches the support arrangement, wherein the first insulator body 14 (first insulator body incudes the rectangular base) includes: 
second mounting holes for receiving bolts for securing the second bracket (the L-shaped bracket holding the voltage surge protection unit 18); 
a third mounting hole at its lower end for receiving a bolt for securing a third bracket (another C-shaped bracket at the lower end of the insulator body 14); and 
fourth mounting holes (upper end of the insulator body 14) for receiving bolts for securing a support arm strut (strut arm located under the upper arm 22) to an upper end of the first insulator body 14.

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risi in view of Borgstrom et al., US Pub. 2005/0142941.
Regarding claims 10 and 17, Risi teaches the claimed invention except for the support arrangement comprises an L-shaped inner support frame around which the first and second insulator bodies are molded.
Borgstrom teaches a support arrangement (for providing electrical connection; see figure 3) having an L-shaped support around which the first and second bodies are molded.  The molding (injection molding in Borgsrom) provides insulation and increases physical strength to the support arrangement (see paragraph 0037).  
It would have been obvious to one skilled in the art before the effective filing of the current invention to have combine the teachings of Borgstrom with Risi, since insulation molding taught by Borgstrom increases structure integrity of the support arrangement from damages.       

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risi in view of Devine et al., US Pat. 3,038,046.
Regarding claim 16, Risi teaches the claimed invention except for a shed on the first insulation body being joined to a proximity shed on the second insulation body to provide support.
Devine teaches lightening arrester devices with sheds (the shed comprises of connection structure between a first body and a second body; see figure 2), wherein a first shed 50 attaches to the first body 21 and another shed 54 attaches to the second body for the purpose preventing movement to the bodies (see col. 2, line 49 to col. 3, line 27).  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Devine with Risi, since the shed structure taught by Devine increase the structural integrity of support arrangement of Risi.     
Allowable Subject Matter
Claims 11-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record do not teach or suggest a support arrangement, “wherein the L-shaped inner support frame comprises a T-shaped metal connector having a first end from which a first fibre glass support arm extends, around which the first insulator body is molded, and a second end from which a second fibre glass support arm extends, around which the second insulator body is molded.”
Claims 12-15 depend on claim 11.
Regarding claim 18, the prior art of record do not teach or suggest a method, “wherein the step of providing an L-shaped inner support frame comprises the steps of providing a T-shaped metal connector having a first end and a second end at right angles to the first end;

inserting a first end of a first fibre glass support arm into the first end of the T-shaped metal connector, around which the first insulator body can be molded: inserting a second end of a second fibre glass support arm (or rod) into the second end of the T-shaped metal connector, around which the second insulator body can be molded;
fitting a first metal connector to a second end of the second fibre glass support arm, in which first mounting holes are defined for receiving bolts for securing a first bracket; and
fitting a second metal connector to a second end of the first fibre glass support arm, in which mounting holes are defined for receiving bolts for securing a support arm strut.
Claims 19 and 20 depend in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833